Citation Nr: 1643284	
Decision Date: 11/14/16    Archive Date: 12/01/16

DOCKET NO.  13-04 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for a headache disability.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

4.  Entitlement to an evaluation in excess of 10 percent for anterior cervical discectomy and fusion (ACDF) with intervertebral disc syndrome (IVDS), to include deteriorating bones.  


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran had active service from September 1981 to September 1984. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky and a March 2016 rating decision from the RO in Columbia, South Carolina.  Jurisdiction rests with the RO in Columbia, South Carolina, in which the Veteran resides.  The October 2011 rating decision addressed the Veteran's claims for his back disability, headache disability and TDIU and the March 2016 rating decision continued a 10 percent evaluation for ACDF with IVDS, to include deteriorating bones. 

Additionally, although an appeal was perfected with respect to entitlement to service connection for nerve damage, (based on the January 2013 statement of the case (SOC) and February 12, 2013 VA Form 9 substantive appeal), service connection for right upper extremity cervical radiculitis, was granted in a September 2013 rating decision.  Accordingly, this decision is limited to the issues set forth on the title page.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

Additionally, since the most recent September 2013, supplemental statement of the case issued for the issues on appeal herein, additional evidence has been associated with the claims file, to include VA treatment records most recently dated in February 2016.  The Veteran did not waive review of this additional evidence.  See 38 C.F.R. § 1304 (c) (2015).  However, as the issues on appeal are being remanded for further development, the AOJ will be able to consider the additional evidence on readjudication of the issues following completion of the actions requested in the Remand below.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A March 2016 rating decision continued a 10 percent evaluation for ACDF with IVDS, to include deteriorating bones.  In a March 2016 notice of disagreement (NOD), although not explicitly stated, the Veteran indicated disagreement with the evaluation assigned for his neck pain.  The record does not reflect a SOC has been issued with respect to this matter.  In circumstances where a NOD is filed, but a SOC has not been issued, the Board must remand the claim to the AOJ to direct that an SOC be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, in the circumstances presented in this case, the AOJ must issue an SOC on the issue of entitlement to an evaluation in excess of 10 percent for ACDF with IVDS, to include deteriorating bones.

With respect to service connection for a back disability, the Board finds the August 2010 VA spine examination to be inadequate for decision-making purposes.  While the examination report indicated the Veteran reported his back problems began in the early 1980s, the VA examiner did not appear to consider such within the rationale.  The Veteran is competent to report the onset and continuance of back pain, as such are readily observable by a lay person.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in his assertion of long standing back pain, as it is also supported by evidence, including an October 2003 VA treatment record, which noted in pertinent part, that the Veteran had a long history of lower back pain.  Accordingly, on remand, another VA examination and opinion must be obtained that considers the Veteran's competent and credible statements.

In addition, in April 2016, the Veteran submitted several VA Forms, 21-4142, Authorization to Disclose Information to VA, for Mary Black Hospital Campus, The Brown Chiropractic Center, Ortho Spine Cross Creek, and Pain Management.  The record contains a Medical Records Request Reject Notice dated in April 2016 indicating that the request for medical records was rejected due to "Missing/Invalid Signature."  It is not clear if this rejection notice pertained to all the authorization forms submitted by the Veteran in April 2016.  In any case, no further action was taken on the authorization forms received in April 2016.  The Board notes that the Veteran did not specify if such records related to his back or headache claims.  Nevertheless, the Board finds that these April 2016 VA Forms 21-4142 indicate that the Veteran may have received additional relevant private treatment.  When reference is made to pertinent private medical records, VA is on notice of their existence and has a duty to assist the Veteran in attempting to obtain them.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  Therefore, on remand, the Veteran should be provided another opportunity to identify outstanding, relevant private treatment records and authorize their release to VA.  

Additionally, in light of the remand for other matters, updated VA treatment records should be obtained.  The record reflects VA most recently obtained the Veteran's VA treatment from the Wm. Jennings Bryan Dorn VA Medical Center (VAMC) located Columbia, South Carolina, in February 2016.  Thus, on remand, updated VA treatment records from the Wm. Jennings Bryan Dorn VAMC, to include all associate outpatient clinics, since February 2016, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A (c) (West 2014); 38 C.F.R. § 3.159 (c)(2) (2015).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Finally, the issue of entitlement to a TDIU is, in part, based on the Veteran's disabilities at issue, specifically his claims regarding a back disability and a headache disability, which have been remanded herein.  Thus, as the issue of entitlement to TDIU is intertwined with claims remanded herein, a remand is warranted for the TDIU claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Issue a SOC pursuant to the NOD received in March 2016, as to the rating decision in March 2016, which denied entitlement to an evaluation in excess of 10 percent for ACDF with IVDS, to include deteriorating bones.  The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations, and afford the appropriate period for response.  Only if a timely substantive appeal is received for the issue, should the issue be forwarded to the Board for appellate consideration.

2.  Provide the Veteran with VA Forms, 21-4142, Authorization and Consent to Release Information to VA, to identify all treatment from private health care providers to include the Mary Black Hospital Campus, The Brown Chiropractic Center, Ortho Spine Cross Creek, and Pain Management.  The letter accompanying the VA Forms 21-4142 should inform the Veteran that he should provide the name, address, and approximate dates of treatment for specific private health care providers.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents. 

3.  Obtain the Veteran's updated VA treatment records from the Wm. Jennings Bryan Dorn VAMC, to include all associate outpatient clinics, since February 2016, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

4.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any identified back disability.  All necessary tests and studies should be conducted.  The entire claims file should be made available for review in conjunction with the examination.  For any back disability diagnosed proximate to, or during the pendency of the appeal, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the diagnosed disability had its onset during active service or is otherwise related to active service.

Additionally, the examiner should give consideration to the Veteran's report regarding the onset and continuity of his symptoms.

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

A complete rationale for all opinions expressed must be provided.

5.  The Veteran must be notified that it is his responsibility to report any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015). 

6.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




